DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,810,403. Although the claims at issue are not identical, they are not patentably distinct from each other because patent ‘403 fully discloses the features of the instant application.

Regarding claims 10, 20 and 25 patent ‘403 discloses,
Receiving matching criteria associated with a first individual, the matching criteria specifying one or more characteristics of one or more individuals from a pool of individuals (note claim 1, col. 5 lines 25-29); 
Generating a match between the first individual and a second individual from the pool of individuals based at least in part on the matching criteria (note claim 1, col. 5 lines 31-32); 
Supplying the match to a client device associated with the first individual (claim 1, col. 5 lines 33); collecting a match acceptance by the first individual of the second individual (claim 1, col. 6 lines 1-2); 
 Verifying attributes of the second individual to selectively establish a verified status for the second individual (note claim 1, col. 6 lines 3-4); and enabling network communication between the first individual and the second individual in response to the verified status (note claim 1, col. 6 lines 5-7)

Regarding claims 11, 21 and 26 patent ‘403 discloses,
	Wherein verifying attributes of the second individual to selectively establish the verified status for the second individual comprises verifying a user profile of the second individual (note claim 2 col. 6 lines 8-9).

Regarding claims 12, 22 and 27 patent ‘403 discloses,
 	Wherein verifying the user profile of the second individual comprises determining that a minimum number of parameters for the user profile have been completed (note claim 3, col. 2 lines 10-12).

Regarding claims 13, 23 and 28 patent ‘403 discloses,
	Wherein verifying the user profile of the second individual comprises verifying one or more parameters of the user profile through a social network (note claim 4, col. 6 lines 13-15).

Regarding claim 14 patent ‘403 discloses,
 	Wherein verifying the user profile of the second individual comprises verifying one or more parameters of the user profile through a computer network identity resource (note claim 5, col. 6 lines 16-18).

Regarding claim 17 patent ’403 discloses,
 	Assigning a priority value to a message from the second individual to the first individual based at least in part on the verified status of the second individual, wherein the priority value assigned to the message from the second individual has a higher priority than a priority value assigned to a message from another individual not having a verified status (note claim 6 and claim 7); and supplying the message from the second individual and the assigned priority value to the client device associated with the first individual, wherein the client device is configured to display the message from the second individual in a ranked priority order with one or more other messages based on the assigned priority value (note claim 6 and claim 7).


Regarding claim 18 patent ‘403 discloses,
 	Applying a communication restriction to the network communication between the first individual and the second individual that requires the first individual to initiate the network communication, wherein the communication restriction is applied based on the gender of the first individual (note claim 9, col. 6 lines 30-32).


Regarding claim 19 patent ‘403 discloses,
 	Wherein selection of a designated emoticon by the first individual using the client device overrides the communication restriction (note claim 8, col. 6 lines 25-27)

Claims 15-16, 24 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 20 and 25 of U.S. Patent No. 10,810,403in view of official notice. 
US patent 10,810,403 shows limitations of claim 10, 20 and 15.  Patent ‘403 does not clearly disclose applying a facial recognition module to images of the one or more individuals from the pool of individuals to identify facial features of each of the one or more individuals; and filtering the one or more individuals based on the identified facial features and the one or more facial features specified by the first individual. However, this is well-known in the art, and the fact that the limitation is well-known, the applying a facial recognition module to images of the one or more individuals from the pool of individuals to identify facial features of each of the one or more individuals; and filtering the one or more individuals based on the identified facial features and the one or more facial features specified by the first individual examiner takes “Official Notice”. The limitation applying a facial recognition module to images of the one or more individuals from the pool of individuals to identify facial features of each of the one or more individuals; and filtering the one or more individuals based on the identified facial features and the one or more facial features specified by the first individual is use for proper connection.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was
made to you to apply facial recognition module in patent ‘403 such that the input will be better and broader in nature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449. The examiner can normally be reached Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





G.D.
November 5, 2021
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664